Citation Nr: 0532173	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, secondary 
to service-connected thyrotoxicosis, with fatigue and 
protrusion of the eyes.  

2.  Entitlement to service connection for subarachnoid 
hemorrhage resulting in cerebral vascular accident and left-
sided weakness, secondary to service-connected 
thyrotoxicosis, with fatigue and protrusion of the eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 1962 
to September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 


FINDINGS OF FACT

1.  Coronary artery disease, status post coronary artery 
bypass graft, is not causally related to or worsened by the 
appellant's service-connected thyrotoxicosis, with fatigue 
and protrusion of the eyes.   

2.  Subarachnoid hemorrhage and the resulting cerebral 
vascular accident and left-sided weakness, are not causally 
related to or worsened by the appellant's service-connected 
thyrotoxicosis, with fatigue and protrusion of the eyes.   


CONCLUSIONS OF LAW

1.  The appellant's coronary artery disease, status post 
coronary artery bypass graft, is not proximately due to or 
the result of his service-connected thyrotoxicosis, with 
fatigue and protrusion of the eyes.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2005).  

2.  The appellant's subarachnoid hemorrhage and resulting in 
cerebral vascular accident and left-sided weakness, are not 
proximately due to or the result of his are not causally 
related to or worsened by the appellant's service-connected 
thyrotoxicosis, with fatigue and protrusion of the eyes.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in August 2004 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the Board observes that the July 
2005 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his service 
connection claims on a secondary basis.  The appellant was 
further provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Quartuccio, 16 Vet. App. at 183, 187.  Moreover, 
the appellant has also been notified of the applicable laws 
and regulations that set forth the criteria for the claims 
for service connection for coronary artery disease, and 
subarachnoid hemorrhage resulting in cerebral vascular 
accident and left-sided weakness, both claimed as secondary 
to service-connected thyrotoxicosis.  The discussions in the 
statement of the case and the supplemental statement of the 
case have further informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in September 2001, the appellant 
underwent a VA examination which was pertinent to his service 
connection claims.  In addition, in a June 2004 decision, the 
Board remanded this case and instructed the RO to refer the 
appellant's claims file and a copy of the remand to an 
appropriate VA specialist.  After a review of the appellant's 
claims file, the examiner was requested to provide an opinion 
as to whether the appellant's coronary artery disease and/or 
subarachnoid hemorrhage resulting in cerebral vascular 
accident and left-sided weakness, were either caused or made 
worse by the appellant's service-connected thyrotoxicosis.  

Subsequent to the Board's June 2004 remand decision, the RO 
referred the appellant's case to Carson Todd, a Doctor of 
Osteopathy at the Muskogee VA Medical Center, and who is a 
Fellow of the American College of Cardiology.  In a January 
2005 VA medical statement, Dr. Todd addressed the pertinent 
questions posed by the Board in its June 2004 remand 
decision.  The Board recognizes that in a statement in 
support of claim (VA Form 21-4138), dated in August 2005, the 
appellant maintained that the medical opinion from Dr. Todd 
was inadequate because Dr. Todd was not a specialist in 
endocrinology.  According to the appellant, in the June 2004 
remand decision, the Board had requested that his case be 
reviewed by a "VA specialist," and it was the appellant's 
contention that Dr. Todd was not a specialist of any kind and 
was well known for his adverse opinions regarding veterans 
claims.  Thus, the appellant maintained that his claims file 
needed to be reviewed by an endocrinologist.  However, the 
appellant's assertion that Dr. Todd's opinion is inadequate, 
is unsubstantiated.  As documented in the January 2005 VA 
medical statement from Dr. Todd, Dr. Todd reviewed the 
pertinent evidence in relation to the appellant's claims.  
Contrary to the appellant's assertion, there is no indication 
that Dr. Todd lacks competence or is in any way unable to 
render an objective medical opinion as to the nature and 
etiology of the appellant's coronary artery disease and 
subarachnoid hemorrhage, with resulting cerebral vascular 
accident and left-sided weakness.  Moreover, in the June 2004 
remand decision, although the Board instructed the RO to 
refer the appellant's claims file and a copy of the remand to 
an "appropriate VA specialist," the Board did not 
specifically request that the claims file be reviewed by an 
endocrinologist.  In this regard, as a Doctor of Osteopathy, 
who is a Fellow of the American College of Cardiology, the 
Board considers Dr. Todd an appropriate specialist.  A review 
of the VA medical statement from Dr. Todd shows that all 
pertinent complaints, history, and findings were considered, 
and there is no patent defect indicated.  The fact that a VA 
medical opinion is adverse to the appellant's claims does not 
render such opinion deficient.  As such, the Board finds the 
medical evidence of record is sufficient to decide the 
appeal, and that the RO complied with the Board's remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA and private 
medical records identified by the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).


II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of coronary artery disease and/or 
subarachnoid hemorrhage resulting in cerebral vascular 
accident and left-sided weakness.  The records show that in 
June 1965, the appellant underwent a separation examination.  
At that time, the appellant's head, face, neck, and scalp, 
and heart, were all clinically evaluated as "normal."  

A private medical statement from Edward E. Clemmons, M.D., 
dated in November 1965, shows that at that time, Dr. Clemmons 
noted that the appellant had diffuse enlargement of the 
thyroid gland.  The diagnosis was thyrotoxicosis and the 
appellant was placed on Tapazole.  

In December 1965, the appellant underwent a VA examination.  
At that time, it was reported that the appellant was being 
treated for a thyroid condition and that he had taken a dose 
of radioactive iodine one month ago.  Following the physical 
examination, the diagnosis was thyrotoxicosis, treated.  At 
the time of the appellant's December 1965 VA examination, the 
appellant had an x-ray taken of his chest.  According to the 
x-ray, the heart was normal, and the lungs showed no 
infiltration.  

By a January 1966 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
thyrotoxicosis.  At that time, the RO assigned a zero percent 
rating for the appellant's service-connected thyrotoxicosis, 
effective from September 14, 1965.  

In November 1989, the RO received private medical records, 
from July 1983 to November 1989.  The records show that in 
October 1989, the appellant was treated for complaints of 
chest tightness.  At that time, it was reported that the 
appellant had hypothyroidism and was status post radioactive 
iodine treatment in 1966 for hyperthyroidism.  It was also 
noted that the appellant took medication for thyroid 
replacement therapy.  In regard to the appellant's family 
history, it was reported that his mother had heart problems, 
his father died in his 60's of a heart attack, and that his 
brother had a coronary artery bypass graft in his 40's.   

A VA examination was conducted in May 1990.  In the May 1990 
VA examination report, the examining physician stated that 
the appellant had a history of thyrotoxicosis and was 
currently taking Synthroid for thyroid replacement therapy.  
The examiner indicated that private medical records, dated 
from April to October 1989, showed that during that period of 
time, the appellant had a complete thyroid evaluation, 
including a T3 test, T4, free T4, and tridothyronine, and 
that all of the findings were normal.  An EKG 
(electrocardiogram) was also done which showed a sinus 
bradycardia, with some minor T wave changes.  Following the 
physical examination, the pertinent diagnoses were the 
following: (1) thyrotoxicosis (Grave's disease), history of 
treatment with radioiodine therapy; no documentary records 
available for review, and (2) hypothyroidism, secondary to 
diagnosis number one, thyroid function studies performed on 
several occasions in 1989, which were all within normal 
limits.  In an addendum to the May 1990 VA examination 
report, the examiner stated that it would be impossible for 
him to attribute the appellant's sleepiness, nervousness, and 
loss of hair to the appellant's thyroid condition.  A second 
addendum to the May 1990 VA examination report shows that 
according to the examiner, the appellant's thyroid studies 
which were taken at the time of his May 1990 VA examination 
were compatible with excessive thyroid function.  The 
examiner noted that the appellant probably needed reduced 
dosage of thyroid replacement therapy.     

In a June 1990 rating action, the RO recharacterized the 
appellant's service-connected thyrotoxicosis as 
thyrotoxicosis, with fatigue and protrusion of the eyes.  In 
that same rating action, the RO also increased the disability 
rating for the appellant's service-connected thyrotoxicosis, 
from zero percent to 30 percent disabling, effective from 
September 28, 1989.   

Private medical records from the Columbia Plaza Medical 
Center of Fort Worth, show that in September 1999, the 
appellant was diagnosed with coronary artery disease and 
underwent a coronary artery bypass graft.  

VA Medical Center (VAMC) inpatient and outpatient treatment 
records, from December 1999 to October 2000, reflect that in 
December 1999, the appellant was diagnosed with 
intracerebellar hemorrhage and underwent a posterior fossa 
craniotomy, with evacuation of cerebellar hematoma.  The 
records also include a VA medical statement from Edward F. 
Moroney, M.D., dated in October 2000.  In the statement, Dr. 
Moroney noted that the appellant's service-connected thyroid 
disability was associated with hyperlipidemia.  Dr. Moroney 
further stated that hyperlipidemia could have contributed to 
arteriosclerotic heart disease (ASHD) that required coronary 
artery bypass graft, and that post- operative anticoagulation 
may have contributed to the severity of the hemorrhagic 
stroke.  

In April 2000, the appellant underwent a VA examination.  
Upon physical examination, the appellant's thyroid was normal 
in size, with no masses or tenderness.   The diagnosis was 
hypothyroidism, which was the result of treatment for 
thyrotoxicosis.  

A VA examination was conducted in May 2000.  Following the 
physical examination, the diagnoses were the following: (1) 
the appellant's original diagnosis was thyrotoxicosis, which 
was a severe form of hyperthyroidism; he developed 
hypothyroidism because he received radioactive iodine as 
treatment of thyrotoxicosis; he would not have received the 
radioactive iodine if he had not been hyperthyroid to start 
with, (2) coronary artery disease, (3) status post coronary 
artery bypass graft, (4) cerebrovascular accident, secondary 
to subarachnoid hemorrhage secondary to aneurysm and 
complicated by hypertension and Coumadin therapy, and (5) 
history of atrial fibrillation.   

A VA examination was conducted in September 2001.  At that 
time, the examining physician stated that in 1965, the 
appellant was diagnosed with hyperthyroidism and was treated 
with radioactive iodine.  The examiner indicated that the 
appellant subsequently developed hypothyroidism and was 
prescribed Levothyroxine to treat his thyroid disability.  In 
September 1999, the appellant was diagnosed with coronary 
artery disease and myocardial infarction.  At that time, he 
underwent a coronary artery bypass graft/triple vessel bypass 
graft.  The examiner noted that following the coronary artery 
bypass graft, the appellant was placed on blood thinner.  
According to the examiner, in December 1999, the appellant 
developed subarachnoid hemorrhage and had a cerebrovascular 
accident, for which he underwent a craniotomy, with ligation 
of the cerebral aneurysm.

Following the physical examination, the examiner diagnosed 
the appellant with the following: (1) coronary artery 
disease, status post coronary artery bypass graft; stable on 
medication, (2) cerebrovascular accident, with very mild left 
sided residual weakness, and (3) status post radioactive 
iodine treatment for hyperthyroidism; currently on 
Levothyroxine.  In addition, the examiner opined that the 
appellant's coronary artery disease, status post coronary 
artery bypass graft in September 1999, and cerebrovascular 
accident, which occurred in December 1999, with residual 
left-sided weakness, were not related to the appellant's 
service-connected thyrotoxicosis, which was treated with 
radioactive iodine in 1965. 

In the appellant's notice of disagreement (NOD), dated in 
April 2002, the appellant contended that his service- 
connected thyroid disability "effect[ed] the handling of 
cholesterol."  According to the appellant, due to his 
service-connected thyroid disability, he developed a 
"buildup" of cholesterol, which caused him to develop 
coronary artery disease, and subsequently undergo a coronary 
artery bypass graft. The appellant further maintained that 
following his coronary artery bypass graft, he took a "blood 
thinner" as a part of his "recovery therapy," which then 
contributed to the severity of his subsequent brain 
hemorrhage.

In a June 2004 decision, the Board remanded this case and 
instructed the RO to refer the appellant's claims file and a 
copy of the remand to an appropriate VA specialist.  After a 
review of the appellant's claims file, the examiner was 
requested to provide an opinion as to whether the appellant's 
coronary artery disease, status post coronary artery bypass 
graft, and/or subarachnoid hemorrhage resulting in cerebral 
vascular accident and left-sided weakness, were either caused 
or made worse by the appellant's service-connected 
thyrotoxicosis, with fatigue and protrusion of the eyes.

Subsequent to the Board's June 2004 remand decision, the RO 
referred the appellant's case to Carson Todd, a Doctor of 
Osteopathy at the Muskogee VA Medical Center, and who is a 
Fellow of the American College of Cardiology.  In a January 
2005 VA medical statement, Dr. Todd stated that he had 
reviewed all relative material submitted with regard to the 
appellant's claims.  Dr. Todd indicated that it was the 
appellant's position that coronary artery disease, which 
required triple coronary artery bypass and was complicated by 
recurrent atrial fibrillation requiring anticoagulant 
therapy, was a result of elevated lipid levels caused by 
radioiodine induced hypothyroidism (which was service-
connected).  Dr. Todd noted that upon a review of the 
appellant's service medical records, a pre-discharge 
examination, dated in May 1965, was reportedly normal.  In 
October 1965, the appellant was diagnosed as having 
thyrotoxicosis, as a result of a toxic goiter (Grave's 
disease).  The appellant was started on Tapazole and 
subsequently treated with radioactive iodine.  According to 
Dr. Todd, an anticipated result of that treatment was 
destruction of viable thyroid tissue, and the appellant was 
rendered hypothyroid.  Dr. Todd reported that that was a 
common result of therapeutic radioiodine, and that the 
appellant was started on replacement thyroid.  Initially, he 
was given thyroid USP, but later changed to Synthroid 
(thyroxin) for more precise replacement dosages.  Thyroid 
function was monitored on a regular basis.  In October 1989, 
the appellant reported chest discomfort.  A note reported a 
positive family history of "heart trouble" involving the 
appellant's mother and brother.  The cholesterol was reported 
at 200 mg% and the triglycerides at 150mg%.  The high-density 
lipoprotein (HDL) was 34, the low-density lipoprotein (LDL) 
was 136.  The cholesterol/HDL ratio was 5.9.  A subsequent 
lipid profile revealed a cholesterol level of 186 (n=100-
199), triglycerides of 123 (n=30-200), HDL of 25 (n=39-96), 
and LDL of 136 (n=<130).  The cholesterol/DL ratio was 7.4, 
about 1 and a half times normal.  

In the January 2005 statement, Dr. Todd indicated that in 
September 1999, the appellant was hospitalized with an acute 
coronary syndrome.  Studies revealed severe triple vessel 
disease, and the appellant underwent three-vessel coronary 
artery bypass.  His course was complicated by both pre and 
postoperative recurrent atrial fibrillation requiring 
postoperative anticoagulant therapy.  In December 1999, while 
still taking anticoagulants, the appellant sustained an 
intracerebellar hemorrhage, with formation of a left 
posterior fossa herniation requiring surgical evacuation.  
According to Dr. Todd, the appellant, who was a federal 
police officer, had since retired, but did volunteer work at 
the Muskogee VAMC several days a week.  Dr. Todd noted that 
it was the appellant's contention that his coronary disease 
had resulted because of elevated lipid levels secondary to 
his thyroid condition, and as such, should be regarded as 
service-connected.  Dr. Todd stated that it was a well 
recognized fact that hypothyroidism may be a cause of 
secondary hyperlipidemia, along with obesity, diabetes, renal 
disease, glycogen storage disease, stress states, etc., along 
with some medications.  According to Dr. Todd, careful review 
of the available records did not reveal evidence of sustained 
periods of documented hypothyroidism that was not adequately 
treated with appropriate thyroid supplemental medication.  
Dr. Todd reported that the examiner from the appellant's May 
1990 VA examination concluded that he could not attribute 
sleepiness, nervousness, or hair loss to the appellant's 
thyroid condition.  In conclusion, Dr. Todd indicated that he 
was unable to document any period of sustained, untreated 
hypothyroidism of sufficient degree to account for the severe 
coronary heart disease that the appellant had developed in 
1999.  Thus, Dr. Todd opined that it was unlikely that the 
appellant's coronary heart disease was secondary to his 
service-connected thyrotoxicosis.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service- 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 448.

In this case, the Board recognizes that the evidence of 
record shows that in September 1999, the appellant was 
diagnosed with coronary artery disease and underwent a 
coronary artery bypass graft.  The evidence of record also 
reflects that in December 1999, the appellant was diagnosed 
with subarachnoid hemorrhage which resulted in cerebral 
vascular accident and left-sided weakness.  However, while 
the medical evidence of record shows that the appellant 
currently has coronary artery disease and is status-post 
subarachnoid hemorrhage, with resulting cerebral vascular 
accident, the evidence does not show that either his coronary 
artery disease or his subarachnoid hemorrhage, with resulting 
cerebral vascular accident, was caused or made worse by his 
service-connected thyrotoxicosis, with fatigue and protrusion 
of the eyes.  In this regard, in the appellant's September 
2001 VA examination, the examiner opined that the appellant's 
coronary artery disease, status post coronary artery bypass 
graft in September 1999, and cerebrovascular accident, which 
occurred in December 1999, with residual left-sided weakness, 
were not related to the appellant's service-connected 
thyrotoxicosis.  

Additionally, in the January 2005 VA medical statement from 
Dr. Todd, Dr. Todd opined that it was unlikely that the 
appellant's coronary heart disease was secondary to his 
service-connected thyrotoxicosis.  In the January 2004 VA 
medical statement, Dr. Todd acknowledged the appellant's 
contention that his coronary disease had resulted because of 
elevated lipid levels secondary to his service-connected 
thyroid condition.  Dr. Todd noted that it was a well 
recognized fact that hypothyroidism may be a cause of 
secondary hyperlipidemia.  Nevertheless, Dr. Todd indicated 
that he was unable to document any period of sustained, 
untreated hypothyroidism of sufficient degree to account for 
the severe coronary heart disease that the appellant had 
developed in 1999.  In this regard, the Board recognizes that 
in the May 1990 VA examination, the examiner noted that 
current thyroid studies were compatible with excessive 
thyroid function.  However, the examiner also noted that in 
regard to treatment, the appellant probably needed reduced 
dosage of thyroid replacement therapy.  Moreover, the 
examiner had also reported that thyroid function studies 
performed on several occasions in 1989 were all within normal 
limits.  Thus, as Dr. Todd reported, the medical evidence of 
record did not reveal evidence of sustained (emphasis added) 
periods of documented hypothyroidism that was not adequately 
treated with appropriate thyroid supplemental medication.  In 
addition, although Dr. Todd did not specifically address 
whether the appellant's subarachnoid hemorrhage, with 
resulting cerebral vascular accident and left-sided weakness, 
was either caused or made worse by the appellant's service-
connected thyrotoxicosis, he did not need to do so because he 
had already concluded that it was unlikely that the 
appellant's coronary heart disease was secondary to his 
service-connected thyrotoxicosis; it follows that if it was 
unlikely that the appellant's coronary heart disease was 
secondary to his service-connected thyrotoxicosis, it would 
also be unlikely that the appellant's subarachnoid 
hemorrhage, which resulted in cerebral vascular accident and 
left-sided weakness, was secondary to his service-connected 
thyrotoxicosis given that the evidence of record shows that 
the appellant's subarachnoid hemorrhage was apparently 
secondary to the anticoagulant therapy that the appellant 
took in response to his coronary artery bypass graft.   

The Board notes that the only evidence supporting the 
appellant's contention that his service-connected thyroid 
disability caused him to develop hyperlipidemia, which caused 
him to develop coronary artery disease and subsequently 
experience subarachnoid hemorrhage due to anticoagulant 
therapy taken status-post coronary artery bypass graft, is 
the VA medical statement from Dr. Moroney, dated in October 
2000.  In the October 2000 statement, Dr. Moroney indicted 
that the appellant's service-connected thyroid disability was 
associated with hyperlipidemia.  Dr. Moroney further stated 
that hyperlipidemia could have contributed to ASHD that 
required coronary artery bypass graft, and that post- 
operative anticoagulation may have contributed to the 
severity of the hemorrhagic stroke.  However, the Board notes 
that the opinion from Dr. Moroney is speculative, and a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005); see also Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's in-service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (physician's opinion in 
cause of death case that list of conditions submitted by 
appellant might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just 
as likely that they could have another cause"), aff'd 217 
F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 
(2000); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).    

In this case, due consideration has been given to the 
appellant's statements that his coronary artery disease 
and/or subarachnoid hemorrhage resulting in cerebral vascular 
accident and left-sided weakness, were either caused or made 
worse by his service-connected thyrotoxicosis.  However, the 
Court has held that lay persons, such as the appellant, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not a physician, he is not competent to make a determination 
that his coronary artery disease and/or subarachnoid 
hemorrhage resulting in cerebral vascular accident and left-
sided weakness, are related to his service-connected 
thyrotoxicosis.  Espiritu, 2 Vet. App. at 492, 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, there is no competent medical evidence, absent a 
resort to speculation, to support the appellant's assertions 
that his coronary artery disease, status post coronary artery 
bypass graft, and/or subarachnoid hemorrhage resulting in 
cerebral vascular accident and left-sided weakness, were 
caused or made worse by his service-connected thyrotoxicosis, 
with fatigue and protrusion of the eyes.  In this regard, as 
previously stated, the Board notes that a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
Therefore, the Board finds that the October 2000 statement 
from Dr. Moroney is too speculative to establish that the 
appellant's coronary artery disease and/or subarachnoid 
hemorrhage resulting in cerebral vascular accident and left-
sided weakness, were caused or made worse by his service-
connected thyrotoxicosis.  Thus, in light of the above, the 
Board finds that the preponderance of the evidence is against 
the appellant's claims for service connection for coronary 
artery disease, status post coronary artery bypass graft, and 
for subarachnoid hemorrhage resulting in cerebral vascular 
accident and left sided weakness, both as secondary to the 
service-connected body thyrotoxicosis, with fatigue and 
protrusion of the eyes.  Accordingly, service connection for 
these disabilities must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





								(continued on the 
next page)








ORDER

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, secondary 
to service-connected thyrotoxicosis, with fatigue and 
protrusion of the eyes, is denied.    

Entitlement to service connection for subarachnoid hemorrhage 
resulting in cerebral vascular accident and left-sided 
weakness, secondary to service-connected thyrotoxicosis, with 
fatigue and protrusion of the eyes, is denied.  






	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


